Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 1of11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JULIE L..',
Plaintiff, 19-CV-1051-FPG
V. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY.
Defendant.
INTRODUCTION

On October 21, 2014, Plaintiff filed an application for supplemental security income (“SSI”)
and an application for disability insurance benefits (“DIB”), alleging disability beginning on
January 2, 2005. Tr.” at 248-60. After the applications were initially denied, Plaintiff timely
requested a hearing. Tr. 180-82. On February 24, 2017, Plaintiff appeared by video with her
attorney, Andrew Spong, Esq., and testified before Administrative Law Judge Andrew Soltes, Jr.
(“the ALJ”). Tr. 41- 92, 107-10. A Vocational Expert (“VE”), Cherie Plante, also testified at the
hearing. Tr. 93-107. The ALJ issued an unfavorable decision on August 15, 2017. Tr. 15-23.
Plaintiff then requested review by the Appeals Council, which the Council denied on June 10,
2019, making the ALJ’s decision the final decision of the Commissioner. Tr. 1-6. Subsequently,
Plaintiff brought this action pursuant to Title II and Title XVI of the Social Security Act (the “Act”)
seeking review of the final decision of the Commissioner which denied her applications for SSI

and DIB.? ECF No. |. Presently before the Court are the parties’ competing motions for judgment

 

' In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http:/\www.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by her first name and last initial.

2 “Tr.” refers to the administrative record in the matter. ECF No. 6.

> The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).
1
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 2 of 11

on the pleadings. ECF Nos. 12, 16. For the reasons set forth below, Plaintiff's motion for
judgment on the pleadings is GRANTED, the Commissioner’s motion for judgment on the
pleadings is DENIED, and the matter is REMANDED for further proceedings.
LEGAL STANDARD

I, District Court Review

The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled. Brault
v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the
administrative record confirms that “there is substantial evidence supporting the Commissioner’s
decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s
determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),
cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted).
I. Disability Determination

An ALJ must follow a five-step sequential evaluation to determine whether a claimant is
disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71
(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial
gainful work activity. See 20 C.F.R. § 404.1520(b).* If so, the claimant is not disabled. If not,
the ALJ proceeds to Step Two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe” within the meaning of the Act, meaning that it

 

* Because the DIB and SSI regulations mirror each other, the Court only cites the DIB regulations. See Chico v.
Schweiker, 710 F.2d 947, 948 (2d Cir. 1983).
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 3 of 11

imposes significant restrictions on the claimant’s ability to perform basic work activities. Jd. §
404.1520(c). If the claimant does not have a severe impairment or combination of impairments,
the analysis concludes with a finding of “not disabled.” If the claimant does, the ALJ continues
to Step Three.

At Step Three, the ALJ examines whether a claimant’s impairment meets or medically
equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the
“Listings”). Jd. § 404.1520(d). If the impairment meets or medically equals the criteria of a
Listing and meets the durational requirement, id. § 404.1509, the claimant is disabled. If not, the
ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability to
perform physical or mental work activities on a sustained basis, notwithstanding limitations
for the collective impairments. See id. § 404.1520(e)-(f).

The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits
him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).
If the claimant can perform such requirements, then he or she is not disabled. Jd If he or she
cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the
Commissioner to show that the claimant is not disabled. Jd. § 404.1520(g). To do so, the
Commissioner must present evidence to demonstrate that the claimant “retains a residual
functional capacity to perform alternative substantial gainful work which exists in the national
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 4 of 11

DISCUSSION

I. The ALJ’s Decision

The ALJ found that Plaintiff met the insured status requirements of the SSA through June
30, 2011. Tr. 17. At Step One of the sequential analysis, the ALJ found that Plaintiff had not
engaged in substantial gainful activity from the alleged onset date of January 2, 2005. Id. At Step
Two, the ALJ found that Plaintiff suffered from several severe impairments: mood disorder,
bipolar disorder, panic disorder, obsessive-compulsive disorder, anxiety, depression, posterior disc
protrusion/central herniation, mild degenerative/osteoarthritis changes in the patella, and shoulder
impingement. Jd. The ALJ did not identify any non-severe impairments.

At Step Three of the analysis, the ALJ found that the severity of Plaintiff's impairments
did not meet or equal the criteria of any Listing. Tr. 18. The ALJ then proceeded to determine
that Plaintiff retained the RFC to perform a full range of light work defined by the regulations,
except that she was able to perform frequent climbing of ramps and stairs, frequent stooping,
kneeling, crouching, crawling, using foot controls bilaterally, and reaching bilaterally in all
directions, but was not able to climb stairs, ladders, ropes, or scaffolds. Jd. The ALJ also
determined that Plaintiff could perform simple, routine, and repetitive tasks with few to no
production requirements, make basic work related decisions, interact frequently with the public,
co-workers, and supervisors, and be off task 10-15% of the eight-hour work day. Jd.

At Step Four of the sequential analysis, the ALJ found that Plaintiff could not perform any
past relevant work, after which he proceeded to Step Five, where he determined that there were
jobs available in significant numbers in the national economy that a person of Plaintiff’s age,
education, and work experience could perform. Tr. 21-22. Specifically, the ALJ found that

Plaintiff could work as a cashier II, fast food worker, and cleaner (housekeeping). Tr. 22.
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 5of11

Il. Analysis

Plaintiff argues that the ALJ failed to properly evaluate the medical opinion of her treating
psychiatrist and obtain her mental health records, which resulted in the RFC determination that
was not supported by substantial evidence. ECF No. 12-1 at 16-27.

“[T]he treating physician rule* generally requires deference to the medical opinion of a
claimant’s treating physician[.]” Halloran v. Barnhart, 362 F. 3d 28, 32 (2d Cir. 2004) (internal
and other citations omitted). Under the treating physician rule, the ALJ must give controlling
weight to a treating physician’s opinion when it is “well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in
[the] record.” 20 C.F.R. § 404.1527(c)(2); see also Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.
2008) (internal citations omitted). Even though the treating physician rule generally requires
deference to the medical opinion of a claimant’s treating physician, the opinion of the treating
physician is not afforded controlling weight where it is not consistent with other substantial
evidence contained in the record. Halloran, 362 F.3d at 32. (internal citations omitted).

When the ALJ does not afford controlling weight to the medical opinion of a treating
physician, he must comprehensively consider several factors, the so-called “Burgess factors,” and
set forth the reasons for the weight assigned to the treating physician. Jd. “Under Burgess, the
ALJ must (1) decide whether a treating physician’s medical opinion merits ‘controlling weight’
and, (2) if it does not, then ‘determine how much weight, if any, to give it’ based on certain factors

such as length of treatment and type of health care provider[.]” Curry v. Comm’r of Soc. Sec., ---

F. App’x ---, 2021 WL 1942331, *2 (2d Cir. 2021) (internal citations omitted). The ALJ’s

 

° On January 18, 2017, the SSA revised the rules regarding the evaluation of opinion evidence for claims filed after
March 27, 2017, and changed the way the Commissioner considers medical opinion evidence and prior administrative
medical findings. See 20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844. Because Plaintiff's applications were filed before
the enactment of the new rules, the Court will apply the rules that were in effect at the time of her applications.

5
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 6 of 11

“[flailure to provide ‘good reasons’ for not crediting the opinion of a claimant’s treating physician
is a ground for remand.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (citation omitted).
However, remand is not required where the application of the correct legal principles to the record
could lead only to the same conclusion. See Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)
(if a review of the record assures the court “that the substance of the treating physician rule was
not traversed,” i.e., if the record provides “good reasons” for assigning less than controlling weight
to it, the ALJ’s decision should be affirmed).

In the present case, the only opinion of record that identified Plaintiff's mental limitations
was the opinion of Dr. Hurley, Plaintiff's treating psychiatrist, which the ALJ afforded “some
weight.” Tr. 21. The ALJ recognized that the opinion identified significant limitations in
Plaintiff's mental functioning, however, he determined that the severity of her limitations was not
supported by treatment records received from Horizon Health Services. Jd.

Having assigned less than controlling weight to Dr. Hurley’s opinion, the ALJ was next
required to provide “good reasons” and explain why he chose to only assign “some weight” to Dr.
Hurley’s opinion. See Burgess, 537 F.3d at 129. While the Court recognizes that generally a
“slavish recitation of each and every factor” is not necessary “where the ALJ’s reasoning and
adherence to the regulation are clear,” Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)
(summary order), no such clarity exists here where the ALJ’s analysis of Dr. Hurley’s opinion
included a one-sentence conclusory statement about the inconsistence of Dr. Hurley’s opinion to
the records received from Horizon Health Services. Tr. 21. In fact, the ALJ’s analysis neither
contains a discussion about the length and nature of Plaintiffs treatment relationship with Dr.
Hurley or the frequency of his examinations, nor does it contain a comprehensive analysis of the

consistency of the opinion to the record as a whole. See Morgan v. Colvin, 592 F. App’x 49, 50
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 7 of 11

(2d Cir. 2015) (summary order) (“[T]he ALJ’s conclusory, one-sentence explanation for his
decision to reject [the treating physician’s] opinion did not fulfill his obligation to provide[ ] good
reasons for the weight given to that opinion.”) (internal citations and quotations omitted); see also
Ferraro v. Saul, 806 F. App’x 13, 15 (2d Cir. 2020) (summary order) (“[M]erely acknowledging
the existence of treatment relationships is not the same as explicitly considering ‘the frequency,
length, nature, and extent of treatment.’ This is particularly true where . . . the relationships
involved dozens of appointments over nearly two years, and the doctors worked continuously with
the patient to develop and monitor the success of various treatment plans.”)

Aside from briefly mentioning the inconsistency between the records from Horizon Health
Services and Dr. Hurley’s opinion, the ALJ’s opinion did not reference any specific evidence in
records to support this conclusion. This was an improper analysis of the evidence in the record
required when he weighed the opinion evidence. See Gunter v. Comm’r of Soc. Sec., 361 F. App’x
197, 200 (2d Cir. 2010) (summary order) (contradictions in the record cannot be resolved
arbitrarily and the ALJ’s remarks that the opinion of plaintiff's treating physician was not
consistent with the record does not satisfy the ALJ’s duty to provide “good reasons” for rejecting
a treating physician’s opinion).

The ALJ’s proper consideration of Dr. Harley’s opinion was particularly important to
Plaintiff's disability claims for several reasons. First, Dr. Hurley was Plaintiff's treating
psychiatrist of record, who continuously treated her for several years, and who was the only
treating source who opined regarding the severity and functional limitations of Plaintiffs mental
impairments. Tr. 82. In his February 6, 2017 opinion, Dr. Hurley diagnosed Plaintiff with bipolar
disorder, PTSD, ADHD, OCD, social anxiety disorder, depression, chronic pain, and kleptomania.

Tr. 821. He identified a plethora of signs and symptoms that included impaired impulse control,
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 8 of 11

illogical thinking, persistent anxiety, disturbances of mood or affect, recurrent and intrusive
recollections of a traumatic experience, manic and bipolar syndromes, easy distractibility, severe
panic attacks, recurrent obsessions and compulsions, intense and unstable interpersonal
relationships, impulsive and damaging behavior, emotional withdrawal, and others. Tr. 822. Dr.
Hurley further opined that Plaintiff could not complete a normal workday without interruptions
from psychologically based symptoms. Tr. 823. He also indicated that Plaintiff could not perform
the majority of activities required in a work setting independently, appropriately, and effectively,
such as remembering work-like procedures, maintaining regular attendance and punctuality,
sustaining an ordinary routine without special supervision, working in coordination and proximity
to others, performing at a consistent pace, accepting instructions and responding appropriately to
criticism from supervisors, getting along with co-workers or peers, responding appropriately to
changes in a work setting, understanding, remembering and carrying out detailed instructions,
dealing with stress, and interacting appropriately with the general public. Tr. 823-24. Lastly, Dr.
Hurley opined that Plaintiff was seriously limited in her ability to maintain attention for two-hour
segments, and that due to her mental limitations, she would be absent from work more than four
days per month. Tr. 826.

Contrary to the ALJ’s conclusion, these findings were consistent with Plaintiff's treatment
records received from Horizon Health Services, as well as examinations by Plaintiffs primary
treating physician Dr. Jordan, all of which demonstrate that even though Plaintiff often appeared
well-groomed, with appropriate affect and behavior, normal speech, and intact memory during her
examinations, she, nonetheless, was consistently diagnosed with having a bipolar, borderline
personality, generalized anxiety and social anxiety disorders, as well as ADHD, PTSD, OCD, and

kleptomania. Tr. 367-85, 392-06, 752-05, 837, 846-48, 852-53, 856-57. Plaintiff frequently had
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 9 of 11

dysphoric mood and thoughts of hurting herself, struggled with mood and sleep, and reported being
depressed, having poor concentration, excessive worry, loss of pleasure, mood swings, panic and
anxiety attacks, insomnia, agoraphobia, OCD, PTSD, and binge eating. Jd. Despite appearing
appropriate behavior during her examinations, Plaintiff continuously was prescribed a variety of
psychotropic medications to treat her bipolar disorder, depression, ADHD, as well as the other
anxiety impairments that often caused her severe side effects. Tr. 371-06, 768-93. Consistent with
Dr. Hurley’s findings, the record also supports Plaintiff's impaired abilities in making appropriate
decisions and interacting appropriately with others. In fact, she enjoyed “challenging security
systems,” could not keep a job for longer than eight months due to her inappropriate behavior with
coworkers and stealing from the employer, and was incarcerated for three years for theft from a
grocery store. Tr. 376, 730, 767, 789. She reported staying in bed all day because of the fear of
being judged or criticized by others, or engaged in intense exercise and diet with the only goal to
appear more desirable to others. Tr. 774, 796.

Not only did the ALJ fail to discuss the nature of Plaintiffs relationships with Dr. Hurley
and analyze his findings against the other evidence on the record, he also completely ignored the
extreme limitations in Plaintiff's ability to perform work on a sustained basis, her level of
absenteeism, inability to perform at a consistent pace, make appropriate decisions, accept
instructions, respond to criticism, and get along with co-workers and the public and failed to
include them in his RFC analysis. This error was not harmless particularly in light of testimony
provided by the VE, who testified that more than one unexcused absence per month would not be
tolerated by an employer. Tr. 106. Considering Dr. Hurley’s determination that Plaintiffs mental
limitations would result in her missing more than four days of work, the ALJ’s proper

consideration of Dr. Hurley’s opinion was crucial to the outcome of Plaintiff's disability case. See
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 10 of 11

Greek v. Colvin, 802 F.3d 370, 376 (2d Cir. 2015) (the ALJ’s failure to provide adequate reasons
for rejecting the opinion of plaintiff's treating physician was not harmless in light of a VE’s
testimony that no jobs would be available for an individual who had to miss four or more days of
work per month).

It should be also noted that the Commissioner’s attempt to justify the ALJ’s RFC findings
and the reasons for the less-than controlling weight that the ALJ assigned to Dr. Hurley was not a
proper substitute for the ALJ’s analysis, and is exactly the type of post hoc rationalization that is
not accepted by the Court. ECF No. 16 at 17-18. While the evidence that the Commissioner offers
may have supported the ALJ’s conclusions that Dr. Hurley’s opinion should receive “some
weight,” the Court is not permitted to accept the Commissioner’s post hoc rationalization for the
ALJ’s determination. Snell, 177 F.3d at 134 (“[A]rguments by the Commissioner detailing the
substantial evidence supporting the ALJ’s decision are not a proper substitute for the ALJ engaging
in the same evaluation.”’).

In sum, because the ALJ’s decision does not include an explicit consideration of the
Burgess factors and an explanations of the reasons for the weight he assigned to Dr. Hurley’s
opinion, the Court’s review of whether Plaintiffs RFC is supported by substantial evidence has
been frustrated. Ferraro, 806 F. App’x 13, 15 (2d Cir. 2020). Therefore, the matter should be
remanded to the Commissioner for further proceedings and proper consideration of Dr. Hurley’s
opinion. See Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (failure to satisfy the treating
physician rule “ordinarily requires remand to the ALJ for consideration of the improperly excluded
evidence, at least where the unconsidered evidence is significantly more favorable to the claimant

than the evidence considered”).

10
Case 1:19-cv-01051-FPG Document 19 Filed 05/21/21 Page 11 of 11

CONCLUSION
For the foregoing reasons, Plaintiff's motion for judgment on the pleadings (ECF No. 12)
is GRANTED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 16) is
DENIED. The Clerk of Court is directed to enter judgment and close the case.
IT IS SO ORDERED.

Dated: May y 2021
Rochester, New York

 

 

1]
